 

EXHIBIT 10.15

 

SEVERANCE AGREEMENT AND RELEASE

The parties to this Severance Agreement and Release ("Agreement") are YRC
Worldwide, Inc., its, parents, successors, predecessors, and subsidiaries,
including (hereinafter collectively referred to as the "Company"), and Stephanie
Fisher (hereinafter referred to as "Employee").

Employee and the Company wish to terminate their at-will employment relationship
in a manner that is satisfactory to both Employee and the Company.

In consideration of the mutual promises set forth herein, which constitute good
and valuable consideration, Employee and the Company agree as follows:

1.Separation Date. Employee's last day of employment is December 10, 2019 (the
"Separation Date").

2.Severance Pay. In exchange for Employee's promises contained herein, the
Company agree:

a.To pay Employee an amount equal to Employee's base salary for the period
beginning on the Effective Date of this Agreement and continuing for a period of
18-months (the "Severance Period"). The total payment for 18 -months of base
salary is $600,000.00, which will be paid to Employee in a lump sum, subject to
appropriate withholdings and deductions, within 15 calendar days after the
Effective Date of this Agreement. The "Effective Date" of this Agreement is
defined as the date it is signed by Employee, subject to Employee's right of
revocation set forth in Paragraph 23 of this Agreement.

b.To provide Employee with $120,000.00 to obtain outplacement services and to
pay reasonable fees incurred by Employee for her professional affiliations,
memberships, and/or certifications (the "Outplacement Services Payment"). The
Company will not withhold any amount for taxes from this payment and will issue
Employee an IRS Form 1099 for the Outplacement Services Payment. Employee agrees
that she shall be solely responsible for any taxes which may be due on the
Outplacement Services Payment. This amount shall be paid in one lump sum within
15 days calendar days after the Effective Date of this Agreement.

c.As of the Separation Date, Employee will become ineligible to participate in
the Company's health insurance program subject to Employee's right, if any, to
continuation coverage under COBRA. Thereafter, if applicable, coverage will be
made available to Employee at Employee's sole expense (i.e., Employee will be
responsible for the full COBRA premium) for the remaining months of the COBRA
coverage period made available pursuant to applicable law.

d.Any equity-based awards granted to Employee will be subject to the terms and
conditions of the Company equity incentive plan and its respective award
document.

3.Consideration. Employee acknowledges that Employee is not otherwise entitled
to the consideration set forth in Paragraph 2 and that Employee is receiving the
consideration set forth in Paragraph 2 solely in exchange for the promises in
this Agreement. Except as otherwise specifically (i) provided in this Agreement;
(ii) required pursuant to the terms of the Company's compensation and benefit
programs; or (iii} required by COBRA or other applicable law, Employee shall not
be entitled to any compensation or benefits or to participate in any past,
present or future Company employee benefit programs  or
arrangements  (including, without limitation, any severance plan, program or
arrangement) on or after Separation Date. Employee acknowledges that Employee
has received all compensation in any form to which Employee may be entitled.
Employee has been fully compensated for all hours worked and has received all
other compensation Company owed to Employees, if any.

Page 1 of 7

--------------------------------------------------------------------------------

 

4.Return of Company Property. If Employee has not done so already,
Employee  must, before receiving any payment pursuant to Paragraph 2 of this
Agreement, return all property belonging to the Company, including but not
limited to corporate credit cards, keycard, mobile phones, computer equipment,
files, records, computer access
codes,  computer  software,  business  plans,  instruction  manuals, and any
other property that Employee has prepared or helped to prepare in conjunction
with Employee's employment with the Company.

5.Confidential Information. Employee agrees that Employee shall not, directly or
indirectly, use or disclose to any person or entity other than the Company any
Confidential Information (defined below) for any purpose. "Confidential
Information" means any non-public information relating to the Company or the
business, assets, operations or financial affairs of the Company, whether or not
in written form and whether or not expressly designated as confidential,
including any information consisting of or otherwise relating to trade secrets,
know-how, technology, operations, processes, products, services, personnel,
plans, prospects, customers, customer lists, customer preferences, contracts,
proposals, suppliers, pricing, referral sources, marketing or sales techniques
or plans, market analyses, programs, operations manuals, service manuals, labor
and employment policies, strategies and positions, or financial information and
projections. Employee understands that any Confidential Information that has
been divulged to Employee has been done so in confidence, and agrees that the
disclosure of Confidential Information to a competitor or any other person or
entity would cause irreparable harm to the Company. If Employee has any
questions regarding what data or information would be considered by the Company
to be Confidential Information subject to this provision, Employee agrees to
contact Jim Fry, VP-General Counsel & Secretary, via email at ___________.

6.Non-Solicitation of Employees.   Employee shall not solicit or attempt to
induce  any employee of the Company to leave the employment of the Company or to
become an employee of any competitor or any other  person or entity from the
Separation  Date until 18-months from the  Effective  Date {the "No Solicitation
Period").

7.Non-Solicitation of Customers and Accounts. During the No Solicitation Period,
Employee shall not, directly or indirectly: solicit any Customer or Account of
the Company; assist any of the Company's competitors in soliciting any Customer
or Account of the Company; induce or attempt to induce any Customer or Account
of the Company to cease doing business with the Company; or interfere with the
relationship between the Company and any Customer or Account of the Company. For
purposes of this Agreement, a Customer or Account is any person or entity with
whom Employee had contact with and/or knowledge of by reason of his/her
employment with the Company during the one {1) year period prior to the
Separation Date.

8.Reasonableness of Restrictions. Employee agrees that Employee has read this
entire Agreement and understands it. Employee agrees that Paragraphs 6 and 7 of
this Agreement do not prevent Employee from earning a living or pursuing
Employee's career. Employee agrees that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by the Company's legitimate
business interests. Employee represents and agrees that Employee is entering
into this Agreement freely and with knowledge of its contents with the intent to
be bound by the Agreement and the restrictions contained in it.

In the event that a court finds this Agreement, or any of its restrictions, to
be ambiguous, unenforceable, or invalid, Employee and the Company agree that
this Agreement will be automatically modified to provide the Company with the
maximum protection of its business interests allowed by law and Employee agrees
to be bound by this Agreement as modified.

9.Reasonable Assistance. If the Company becomes involved in any legal action
relating to events that occurred during Employee's employment, Employee shall
cooperate to the fullest extent possible in the preparation, prosecution, or
defense of the Company's case, including, but not limited to, the execution of
affidavits or documents or providing of information requested by the Company.
Reasonable out-of-pocket expenses related to such assistance will be reimbursed
by the Company if Company's approval is obtained in advance.

Page 2 of 7

--------------------------------------------------------------------------------

 

10.Non-disparagement. Employee agrees that Employee will not, in any way,
disparage the Company or any of the Released Parties (defined below). Employee
further agrees Employee will not make, nor solicit, any comments, statements, or
the like to the media, or to others, that are derogatory or detrimental to the
good name or business reputation of the Company. Employee's non-disparagement
obligations under this Paragraph 10 do not interfere with or restrict Employee's
ability to communicate with any federal, state, or local agency, including with
which a charge or complaint has been filed.

11.Employee's Death. If Employee dies prior to receipt of any payments that this
Agreement provides, Company will pay any remaining payments to Employee's estate
(subject to the other terms and conditions of this Agreement), except to the
extent  that Employee's current or future beneficiary designation forms for
Company benefit plans that utilize such forms provide otherwise.

12.General Release and Waiver.

a.In exchange for the Company's promises set forth in this Agreement, Employee,
including Employee's heirs, administrators, executors, spouse, if any,
successors, estate, representatives and assigns and all others claiming by or
through Employee, voluntarily and knowingly releases the Company, its parent
companies, their subsidiaries, divisions, predecessors, successors, partners,
members, directors, officers, trustees, employees, stockholders, owners,
attorneys, benefit plans, subrogees, insurers, representatives and assigns,
whether alleged to have acted in their official capacities or personally
(collectively, the "Released Parties") completely and forever, from any and all
claims, causes of action, suits, contracts, promises, or demands of any kind,
which Employee may now have, whether known or unknown, intentional or otherwise,
from the beginning of time to the Effective Date of this Agreement arising out
of or in connection with Employee's employment by and separation from the
Company.

b.Employee understands that this Agreement releases, waives and forever
discharges liability arising under contract, tort or other common law,
including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation,
violation of public policy and invasion of privacy whether arising, occurring,
or existing at any time prior to the signing of this Agreement.

c.Employee understands and agrees that this Agreement covers all claims
described in this Paragraph 12, including, but not limited to, any alleged
violation of the Civil Rights Act of 1991; Title VII of the Civil Rights Act of
1964, as amended; Americans with Disabilities Act; Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Age Discrimination in Employment Act as amended by
the Older Workers Benefit Protection Act; the Fair Labor Standards Act, to the
extent permitted by law; the Occupational Safety and Health Act of 1970; Kansas
Act Against Discrimination, Kansas Equal Pay Law, Kansas Age Discrimination in
Employment Act, Kansas Discrimination Against Military Personnel Act, Kansas
Discrimination Against Victims of Domestic Violence or Sexual Assault Act,
Kansas' whistleblower protection laws (including Kan. Stat. Ann. §§ 39-1403,
39-1432, 44-615 & 44-636), Kansas Minimum Wage and Maximum Hours Law, and Kansas
WARN Act; and any other federal, state or local civil, labor, pension, wage-hour
or human rights law, federal or state public policy, contract or tort law; any
claim arising under federal or state common law, including, but not limited to,
constructive or wrongful discharge or intentional or negligent infliction of
emotional distress; and any claim for costs or attorney1s fees.

Page 3 of 7

--------------------------------------------------------------------------------

 

d.Employee represents, warrants and agrees that Employee has received from the
Company all wages, vacation pay and benefits, if any, potentially due to him/her
pursuant to federal and state law and under Company policy, including any
overtime pay if applicable. It is the parties' intent to release all liability
that can legally be released but no more than that. Employee states that
Employee is aware of no facts (including any injuries or illnesses) that might
lead to his/her filing of a workers' compensation claim against the Company.
This Agreement expressly releases claims under the False Claims Act to the
fullest extent permitted by law. To the extent that a court of competent
jurisdiction were to conclude that pre-filing releases of claims under the False
Claims Act are not enforceable absent government knowledge of the alleged
claims, the parties agree that Employee shall be permitted to participate ln any
legal proceedings under the False Claims Act. But, Employee specifically waives,
to the fullest extent permitted by law, any rights he may have to receive any
monetary award from such proceedings.

13.Medicare Secondary Payer.  Employee  declares  and expressly  warrants that
Employee is not Medicare eligible, that Employee is not a Medicare beneficiary,
that Employee is not within thirty (30) months of  becoming Medicare eligible;
that Employee is not 65 years of age or older; that Employee is not suffering
from end stage renal failure or amyotrophic lateral sclerosis; that Employee has
not received Social Security benefits for twenty-four (24) months or longer;
and/or that Employee has not applied for Social Security benefits, and/or has
not been denied Social Security disability benefits and is appealing the denial.
Employee affirms, covenants, and warrants Employee has made no claim for illness
or injury against, nor is Employee aware of any facts supporting any claim
against, Company under which the Company could be liable for medical expenses
incurred by the Employee before or after the execution of this Agreement. As
Employee is not a Medicare recipient as of the date of this Agreement, Employee
is aware of no medical expenses that Medicare has paid and for which the Company
is or could be liable now or in the future. Employee agrees and affirms that, to
the best of Employee's knowledge, no liens of any governmental entities,
including those for Medicare conditional payments, exist.

The parties have not shifted responsibility for medical treatment to Medicare in
contravention of 42 U.S.C. § 1395y(b). The parties made every effort to
adequately protect Medicare's interest and incorporate such into the severance
terms, and to comply with both federal and state law. The parties acknowledge
and understand that any present or future action or decision by the Centers for
Medicare & Medicaid Services or Medicare on this Agreement, or Employee's
eligibility or entitlement to Medicare or Medicare payments, will not render
this Agreement void or ineffective, or in any way affect the finality of this
Agreement. Employee represents and agrees that he will indemnify, defend and
hold the Company harmless from any and all claims, liens, Medicare conditional
payments and rights to payment, known or unknown, arising from any and all
charges  for medical treatment Employee has received or will receive in the
future. If any governmental entity, or anyone acting on behalf of any
governmental entity, seeks reimbursement or damages (including multiple damages)
from the Company relating to Employee's alleged past or future medical expenses,
injuries, or claims, Employee will defend and indemnify the Company, and hold
the Company harmless from any and all such damages (including multiple damages),
claims, liens, Medicare conditional payments and rights to payment, including
any attorney's fees and costs sought by such entities. Employee agrees to waive
any and all private causes of action for damages pursuant to 42 U.S.C. §
139Sy(b)(3)(A) et seq.

Page 4 of 7

--------------------------------------------------------------------------------

 

14.Reports to Government Entities. Nothing in this Agreement, including the
Release of Claims, Confidential Information, and Non-Disparagement clauses,
restricts or prohibits Employee from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission ("EEOC"), the Department of Labor (11
DOL"), the National Labor Relations Board ("NLRB"), the Department of Justice
(11 DOJ"), the Securities and Exchange Commission ("SEC"), the Congress, and any
agency Inspector General (collectively, the "Regulators"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. Please take notice that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(l) and 1833(b){2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law. However,
Employee is waiving Employee's right to receive any individual monetary relief
resulting from such claims, regardless of whether Employee or another party has
filed them, and in the event Employee obtains such monetary relief the Company
will be entitled to an offset for the payments made pursuant to this Agreement,
except where such limitations are prohibited as a matter of law {e.g., under the
Sarbanes-Oxley Act of 2002, 18 U.S.C.A. § § 1514A). Employee does not need the
prior authorization of the Company to engage in such communications, respond to
such inquiries, provide confidential information or documents to the Regulators,
or make any such reports or disclosures to the Regulators. Employee is not
required to notify the Company that Employee has engaged in such communications
with the Regulators.

15.Employee Rights. This Agreement does not: (a) release or waive any rights
Employee may have, if any, to pension benefits which may have vested while
Employee was employed by Company; (b) release or waive any rights that cannot by
law be released or waived by private agreement; (c) release or waive any workers
compensation claim filed and properly disclosed to the Company before the
Separation Date; or (d) affect or limit Employee's ability to challenge this
Agreement's compliance with notice and time-period requirements of the Age
Discrimination in Employment Act ("ADEA").

16.Employee Promises. Employee warrants that: (a) Employee has no pending
charges or lawsuits against the Company; (b) Employee has not suffered a
work-related injury that Employee has not properly disclosed to the Company; and
(c) Employee has been paid in full all wages due and owing to the Employee for
any and all work performed for the Company.

17.Confidentiality. The terms of this Agreement, including its existence, shall
remain confidential. Employee shall not publish or publicize the terms of this
Agreement in any manner or with any person not a party to this Agreement.
Employee shall not discuss or reveal the terms of this Agreement to any persons
other than as necessary immediate family members, legal counsel, and/or
financial advisors (the "Potential Third Party Recipients"). Employee agrees
that Employee may only disclose the terms of this Agreement to any Potential
Third Party Recipients if those individuals have been informed of, agreed to be
bound by, the requirement to maintain the confidentiality of this Agreement and
its terms, and that Employee shall indemnify the Company for any damages caused
due to failure of the Potential Third Party Recipients to protect the
confidentiality of such Agreement and its terms. Nothing in the Agreement shall
prevent either Employee or the Company from responding accurately and fully to
any question, inquiry or request for information when required by applicable
law.

18.Remedies and Forfeiture. In the event Employee fails to comply with the
provisions of this Agreement, including specifically the restrictive covenants
set forth in Paragraphs 6, and 7, the Company shall be relieved of its
obligations to Employee under Paragraph 2 of this Agreement, and Employee shall
immediately return to the Company ninety (90) percent of the consideration
previously paid under Paragraph 2(a). The parties further agree that the portion
of previously paid consideration that is not subject to forfeiture constitutes
adequate, ongoing consideration for the Release of Claims. Provided, however,
that nothing in this Agreement shall limit the Company's right to pursue

Page 5 of 7

--------------------------------------------------------------------------------

 

additional remedies for Employee's violation of this Agreement. Moreover,
Employee will remain bound by the provisions of this Agreement. The prevailing
Party in any action or proceeding brought to enforce the terms of this Agreement
shall be entitled to recover her or its costs and attorneys' fees.

19.No Admission of Wrongdoing. Employee and the Company understand and agree
that the execution of this Agreement does not constitute an admission by either
party of any wrongdoing. The Company expressly denies any liability or violation
of law.

20.Governing Law. This Agreement shall be governed and interpreted in all
respects by the laws of the State of Kansas without regard to its conflict of
laws provision.

21.Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is adjudicated invalid or unenforceable, the
remaining provisions will remain valid and enforceable.

22.Review and Revocation Periods; Attorney Review. In compliance with the Older
Workers Benefit Protection Act, Employee is hereby advised to consult with an
attorney regarding the terms, meaning and impact of this Agreement. In addition,
Employee understands and agrees that: (a) by signing this Agreement, Employee
waives and releases any claims Employee might have against any of the Released
Parties, including, but not limited to, any claims under the Age Discrimination
in Employment Act of 1967; (b) Employee has thirty (30) days from the date of
receipt of this Agreement to consider whether or not to execute this Agreement,
which Employee waives by virtue of Employee's execution of the Agreement during
the consideration period; and (c) after Employee signs this Agreement and it
becomes effective, Employee has seven (7) days from that date to change
Employee's mind and revoke the Agreement. Revocation by Employee shall be in
writing and shall be effective upon timely receipt by Sean Saunders, Vice
President of Human Resources, via email at sean.saunders@yrcfreight.com.
Employee further understands that, if Employee fails to sign the Agreement
within thirty (30) days of receipt or revokes the Agreement, the Company shall
have no obligation to provide the consideration described in Paragraph 2 of this
Agreement to Employee. Employee understands that this Agreement shall not be
effective and enforceable until seven (7) days from the date Employee and the
Company execute this Agreement.

23.Entire Agreement; Modifications. This Agreement embodies the entire agreement
between the Company and Employee. Employee agrees that the Company has made no
representations to induce the Employee to agree to the Agreement other than
those set forth in the Agreement. This Agreement cannot be modified except by a
written agreement.

24.Internal Revenue Code ("IRC") Section 409A Compliance. To the extent
applicable, it is the intent of the parties that this Agreement shall be applied
and construed so as to comply with the requirements for an exemption from the
requirements of !RC Section 409A or, if so determined by the Company, to satisfy
any applicable !RC Section 409A requirements. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on Employee pursuant to IRC Section 409A.

25.Knowing and Voluntary. Employee acknowledges that Employee has carefully read
this Agreement, is fully familiar with its contents, and understands its
provisions. Employee agrees that this Agreement is written in a manner such that
Employee understands it and has been signed knowingly and voluntarily. Employee
signs this Agreement with an understanding of its significance and intending to
be bound by its terms.

Page 6 of 7

--------------------------------------------------------------------------------

 

26.Execution and Return of Agreement. Upon execution, please return all pages of
the signed Agreement to, Sean Saunders, Senior Vice President of Human Resources
and Safety, via email at _______.

27. PLEASE READ THIS DOCUMENT CAREFULLY. IT IS A LEGAL DOCUMENT. IT INCLUDES AN
AGREEMENT BY EMPLOYEE TO RELEASE ALL LIABILITY KNOWN AND UNKNOWN AGAINST THE
COMPANY, ITS AFFILIATES, PARENTS, SUCCESSORS, PREDECESSORS, SUBSIDIARIES AND ALL
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SUCH ENTITIES.

 

 

 

/s/ Stephanie D. Fisher

 

(Employee’s Signature)

 

 

 

 

 

Stephanie D. Fisher

 

Employee’s Printed Name)

 

 

 

 

 

Date:

01/02/2020

 

 

 

 

 

 

 

 

 

(Employee’s Phone Number)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Employee’s Home & Email Address)

 

 

 

 

 

YRC Worldwide Inc., its affiliates, parents, successors, predecessors, and
subsidiaries

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Saunders

 

(Company Representative’s Signature)

 

 

 

 

 

 

 

Sean Saunders

 

(Company Representative’s Printed Name)

 

 

 

 

 

 

 

Vice President of Human Resources

 

(Company Representative’s Title)

 

 

 

 

 

Date:

01/02/2020

 

 

Page 7 of 7